NC . @/3 ‘§`_"§ 
m ..

l-€

N THE SUPREME COURT OF TLE STATE OF HAWA

 

w 
MlCHAEL C. TlERNEY, P@CitiODEI, W3 yH
"m H§

vs. wm

» t
ca
GCVERNOR LlNDA LINGLE, ReSpODd@Rt. @Q

ORIGlNAL PROCEEDlNG

(By: Moon, C.J., Nakayama, A§§§§%§Duffy, and Recktenwald, JJ.}
Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that petitioner fails
to present clear and certain claims for relief and therefore,
petitioner is not entitled to mandamus relief. §§e lg_§e
Disciplinary Bd. Of Hawaii Supreme Court, 9l Hawafi 363, 368,

984 P.2d 688, 693 (l999) (Mandamus relief is available to compel
an official to perform a duty allegedly owed to an individual
only if the individual’s claim is clear and certain, the
official's duty is ministerial and so plainly prescribed as to be
free from doubt, and no other remedy is available.).

Accordingly,
IT lS HEREBY ORDERED that the petition for a writ of

mandamus is denied.
DATED: Honolulu, Hawafi, January 12, 2010_

@»4~»\

¢LurwrLf`7¢AgL7QjLb
 
@éw»£.QwM@,Q5/
/7?»» B. /Z~c¢m.¢///